JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *2for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed November 16, 2012, be affirmed. The district court properly determined appellant failed to demonstrate either federal question jurisdiction, see 28 U.S.C. § 1331, or diversity jurisdiction, see 28 U.S.C. § 1332.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.